       Case 18-28803        Doc 60
Signed as modified by the Court.
                                            Filed 11/20/19 Entered 11/20/19 13:51:16    Desc Main
                                               Document Page 1 of 2

This order is SIGNED.


Dated: November 20, 2019
                                                        R. KIMBALL MOSIER
                                                       U.S. Bankruptcy Judge


     David L. Fisher (11570)
     Fisher Law Group PLLC
     2825 E. Cottonwood Pkwy, Suite 500
     Cottonwood Heights, UT 84121
     Email: fisherlawllc@lawyer.com
     Telephone: (801) 931-9001
     Attorney for Debtor Travis Augustine Martin


                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF UTAH CENTRAL DIVISION


         In re:                                                  Case No. 18-28803

       TRAVIS AUGUSTINE MARTIN,                                  Chapter 7

                                   Debtor                        Judge: R. Kimball Mosier


                                ORDER VACATING DISMISSAL AND
                           REINSTATING CHAPTER 7 BANKRUPTCY CASE



              Debtor’s Motion to Vacate Dismissal came for consideration before Judge R. Kimball

      Mosier, Courtroom 369, Frank E. Moss Federal Courthouse, 350 South Main Street, Salt Lake

      City, Utah.

              The deadline to file a response of November 13, 2019 has passed and no creditor has

      objected nor responded. The Chapter 7 Trustee has agreed to endorse this order.

              Therefore, having read the arguments/representations of counsel in the motion and good
  Case 18-28803        Doc 60      Filed 11/20/19 Entered 11/20/19 13:51:16               Desc Main
                                      Document Page 2 of 2




 cause appearing therefore, this Court hereby ORDERS:

         1. The Debtor’s motion is GRANTED under Fed. R. Civ. P. 60(b).

         2. The Order of Dismissal is hereby vacated, and the case is reinstated as an active

              Chapter 7 bankruptcy case.

         3.   The 341 Meeting of the Creditors is to be rescheduled for the next available time

              slot on the Chapter 7 Trustee’s calendar.

         4. The deadline to object to exemptions is extended 30 days from the conclusion of

              the rescheduled 341 meeting. The deadline to file a complaint to challenge

              debtor’s discharge or dischargeability of certain debts is extended 60 days from the

              rescheduled 341 meeting.

                                    -------END OF ORDER-------

                                                ooo0ooo

                     DESIGNATION OF PARTIES TO RECEIVE NOTICE

Service of the foregoing ORDER VACATING DISMISSAL shall be served to the parties and in
the manner designated below.

By Electronic Service: I certify that the parties of record in this case as identified below, are
registered CM/ECF users:

P. Matthew Cox          pmc@scmlaw.com
Mary M. Hunt            hunttrustee@dorsey.com
U.S. Trustee            USTPRegion19.SK.ECF@usdoj.gov
David L. Fisher         fisherlawllc@lawyer.com

By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system, the
following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).

All parties listed on the mailing matrix maintained by the court in this
case.
